NO. 07-08-0310-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  OCTOBER 15, 2008

                         ______________________________


                    FRANK WALTER STASZEWSKI, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

              NO. 2678-E/53,728-E; HONORABLE ABE LOPEZ, JUDGE

                         _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant Frank Walter Staszewski filed a notice of appeal from a default judgment

entered against him on April 28, 2008. The clerk’s record was filed in this Court on August

21, 2008. No reporter’s record was made in this matter.
       By letter of September 30, 2008, this Court reminded appellant that his appellate

brief was due no later than Monday, September 22 and thus, was past due. The letter

notified appellant that his appeal was subject to dismissal for want of prosecution unless

his brief was filed, along with a motion for extension of time, by October 10, 2008. See

Tex. R. App. P. 38.6.


       An appellate court may dismiss an appeal for want of prosecution if an appellant

fails to timely file a brief unless the appellant reasonably explains the failure and the

appellee is not significantly injured by the failure. Tex. R. App. P. 38.8(a)(1). On its own

motion, with ten days’ notice to the parties, an appellate court may dismiss a civil appeal

for want of prosecution or failure to comply with a notice from the clerk requiring a

response or other action within a specified time. Tex. R. App. P. 42.3(b), (c). Here, the

record reveals appellant has not filed a brief or a motion for extension by the date specified

by the Court, despite notice that his failure to do so would subject the appeal to dismissal.

We further find the Court has given the parties the required ten days’ notice.


       Accordingly, we dismiss appellant’s appeal for want of prosecution and failure to

comply with a notice from the Court. See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).




                                                  James T. Campbell
                                                       Justice




                                              2